            Case 1:20-cv-01643-DAD-GSA Document 6 Filed 03/17/21 Page 1 of 3



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7

 8   JEFFREY TALAMANTES,                                 1:20-cv-01643-DAD-GSA-PC
 9                 Plaintiff,                            ORDER REQUIRING PLAINTIFF TO
                                                         USE THE ADDRESS WHERE HE
10         vs.                                           RESIDES AS HIS ADDRESS-OF-
                                                         RECORD AT THE COURT
11   MERCED COUNTY JAIL, et al.,
                                                         ORDER FOR PLAINTIFF TO FILE
12                 Defendants.                           NOTICE OF CHANGE OF ADDRESS
                                                         WITHIN THIRTY DAYS
13
                                                         ORDER DIRECTING CLERK TO MAIL
14                                                       CHANGE-OF-ADDRESS FORM AND
                                                         COPY OF THIS ORDER TO PLAINTIFF
15                                                       AT FOUR ADDRESSES
16

17   I.     BACKGROUND
18          Jeffrey Talamantes (“Plaintiff”) is a jail inmate proceeding pro se and in forma pauperis
19   in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing
20   this action on November 18, 2020. (ECF No. 1.) The Complaint awaits the court’s requisite
21   screening under 28 U.S.C. § 1915.
22          On the face of his Complaint Plaintiff indicates that he is incarcerated at the Merced
23   County Jail, 2584 W. Sandy Mush Rd., Merced, CA 95341. (ECF No. 1 at 1.) On page 7 of the
24   Complaint, Plaintiff informs the court that he will be using his mother’s home address instead of
25   the one written on the first page of the Complaint because he was transferred and will be
26   transferred again. (ECF No. 1 at 7.) His mother’s address is 346 Church Ave., Oakdale, CA
27   95361. (Id.) During the pendency of this case the court has used two other addresses whose
28   origins are unclear: (1) #181164, John Latorraca Correctional Center, 2584 West Sandy Mush
                                                     1
            Case 1:20-cv-01643-DAD-GSA Document 6 Filed 03/17/21 Page 2 of 3



 1   Road, El Nido, CA 95341, and (2) #181164, C.I.M., P.O. Box 368, Chino, CA 91708. (Court
 2   Record.) Plaintiff’s current address of record in this case appears to be the Chino address, but
 3   mail has been returned to the court from both the El Nido and Chino addresses as undeliverable.
 4   (Court Record.)
 5   II.    CHANGE OF ADDRESS TO ADDRESS OTHER THAN PRO SE LITIGANT’S
 6          ACTUAL ADDRESS
 7          In the event that Plaintiff intends to retain his status as a pro se litigant and continue
 8   representing himself, he may not change his address of record at the court to an address where
 9   he does not reside. There is no Federal Rule of Civil Procedure or Local Rule allowing service
10   of court and other legal documents at an address other than a pro se litigant’s actual address.
11   Local Rules 131, 182(f), and 183(b) require pro se litigants to inform the court of their addresses
12   and to keep the court informed of any change in their addresses. There is no authority for the
13   proposition that a pro se litigant may simply request the court to serve him at a different address.
14          There may be special circumstances in which the court could serve a pro se litigant at a
15   separate address. However, no such special circumstances are apparent here. Moreover, service
16   at a location other than Plaintiff’s place of residence can pose significant problems with ensuring
17   that Plaintiff receives all court documents, meets court deadlines, and prepares and signs all of
18   his own legal documentation as a party proceeding in pro se.
19          The Clerk of Court is therefore directed to send Plaintiff a change-of-address form.
20   Plaintiff is required to complete and return the form to the court within thirty days notifying the
21   court of his address of actual residence. Plaintiff is cautioned that pro se litigants are required to
22   notify the Clerk and all other parties of any change of address, and absent such notice, service of
23   documents at the prior address of the party shall be fully effective. See Local Rule 182(f).
24   Moreover, Plaintiff’s failure to comply with an order or any Local Rule may be grounds for
25   dismissal of the entire action. See Local Rule 110.
26   III.   CONCLUSION
27          Based on the foregoing, IT IS HEREBY ORDERED that:
28

                                                       2
          Case 1:20-cv-01643-DAD-GSA Document 6 Filed 03/17/21 Page 3 of 3



 1        1.    Plaintiff is required to use the address where he resides as his address-of-record
 2              at the court;
 3        2.    The Clerk of Court is DIRECTED to:
 4              (a)      Mail a copy of this order and a change-of-address form to Plaintiff at the
 5                       following four addresses:
 6                              (1)     Jeffrey Talamantes
                                        #181164
 7                                      Merced County Jail
                                        2584 W. Sandy Mush Rd.
 8                                      Merced, CA 95341
 9
                                (2)     Jeffrey Talamantes
10                                      346 Church Ave.
                                        Oakdale, CA 95361
11

12                              (3)     Jeffrey Talamantes
                                        #181164
13                                      John Latorraca Correctional Center
                                        2584 West Sandy Mush Road
14                                      El Nido, CA 95341
15
                                (4)     Jeffrey Talamantes
16                                      #181164
                                        C.I.M.
17                                      P.O. Box 368
                                        Chino, CA 91708
18

19        3.    Within thirty days of the date of service of this order, Plaintiff is required to file a
20              notice of change of address, notifying the court of his address of actual residence;
21              and
22        4.    Plaintiff’s failure to comply with this order shall result in a recommendation that
23              this action be dismissed.
24
     IT IS SO ORDERED.
25

26     Dated:   March 17, 2021                               /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
27

28

                                                   3
